DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Response to Amendment
This office action is in response to the request for continued examination under 37 CFR 1.114 filed on 01/14/2021. 
The previous 35 U.S.C. 112(a), (b) and (d) rejection have been withdrawn. 
Claims 1-2, 5, 7, and 9-14 remain pending for consideration on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “selector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In para. [0041], the specification discloses the selector 124 includes a DIP switch. Therefore, the selector is being interpreted as a DIP switch. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 recites the limitation “wherein the selector being configured to choose asynchronous control mode according to an user instruction, and send a first selection signal, or configured to choose synchronous control mode according to the user instruction, and send a second selection signal” in lines 7-9. Under the broadest reasonable interpretation of the claim, it appears the user (e.g. human/operator) has the ability to choose the asynchronous control mode or the synchronous control mode. The applicant has disclosed that “the support may be found throughout the specification originally filed, e.g. 0017 and 0059” However, both 0017 and 0059 fail to disclose “choosing asynchronous control mode according to an user instruction, and send a first selection signal, or configured to choose synchronous control mode according to the user instruction”. The specification (see para. [0091]) discloses the user pressing an “on/off” button on the remote control to turn on one of the indoor units, but the specification does not discloses how selector is choosing either the asynchronous control mode or the synchronous control mode according to the user instruction. 
Claims 2, 5, 7, and 14 are rejected for being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016118350 to Akinori et al. (hereinafter Akinori), in view of EP 2056032 to Kim et al. (hereinafter referred to as Kim 6032), US 2010/0082162 A1 to Mundy et al. (hereinafter referred to as Mundy), and US 2012/0285655 A1 to Lee et al. (hereinafter referred to as Lee), as evidenced by Miyazaki (US 5,207,070 A).
In regards to claim 1, Akinori discloses a multi-unit air conditioning system (air conditioner includes a plurality of indoor units and an outdoor unit, Akinori machine translation para. 0001; air conditioner 100, fig. 1), comprising an outdoor unit (outdoor unit 30, fig. 1), a first indoor unit (indoor unit 20a, fig. 1), a second indoor unit (indoor unit 20b, fig. 1), a third indoor unit (indoor unit 20c, fig. 1), and a mode conversion device (setting unit 37 on control board 36 of outdoor unit control unit, Akinori machine translation para. 0033); 
wherein the outdoor unit comprising an outdoor-unit controller (outdoor control unit 31, fig. 2) and a selector (setting unit 37 provided on control board 36 of outdoor control unit 31 of outdoor unit 30, Akinori machine translation para. 0033, fig. 2), the first indoor unit comprising indoor unit 20a has indoor control unit 21a, Akinori machine translation para. 0032), the second indoor unit comprising a second indoor-unit controller (indoor unit 20b has indoor control unit 21b, Akinori machine translation para. 0032), 
wherein the selector being configured to choose asynchronous control mode according to an user instruction (using the DIP switch or the remote controllers 22a, 22b, 22c, 22d, and 22e, Akinori machine translation paras. 0033, 0036), and send a first selection signal (setting unit 37 may set a priority indoor unit so that the cooling or heating mode will be determined by the priority indoor unit, Akinori machine translation para. 0036, fig. 2), or configured to choose synchronous control mode according to the user instruction (using the DIP switch or the remote controllers 22a, 22b, 22c, 22d, and 22e, Akinori machine translation paras. 0033, 0036), and send a second selection signal (the First Prepress Priority Process is executed when the setting unit 37 does not set the priority indoor unit, Akinori machine translation para. 0039, fig. 2), 
wherein the outdoor-unit controller (outdoor control unit 31, fig. 2) being configured to control the outdoor unit (outdoor control unit 31 has a microcomputer, memory etc. provided in order to control outdoor unit 30 including the compressor motor 32, the four way switching valve 33, the outdoor fan motor 34, and the outdoor expansion valve 35, Akinori machine translation para. 0032, fig. 2), the first indoor-unit controller and the second indoor-unit controller to operate under the asynchronous control mode according to the first selection signal (setting unit 37 provided on control board 36 of outdoor control unit 31 of outdoor unit 30 is set to select an indoor unit as the priority indoor unit for determine the operation mode for the indoor units 20a-20e, Akinori machine translation paras. 0033, fig. 2), wherein an operating mode conflict between the first and second indoor units is resolved according to a predetermined mode conflict solution under the asynchronous control mode (when a priority indoor unit is set by the setting unit 37 the other indoor units not set as the priority indoor unit are set by the control unit to operate in the operation mode of the priority indoor unit, Akinori machine translation paras. 0033 and 0036, fig. 2), the predetermined mode-conflict solution comprises at least one of a cooling priority solution, a heating priority solution, and a turned-on-most priority solution (when a priority indoor unit is set by the setting unit 37 the other indoor units not set as the priority indoor unit are set by the control unit to operate in the operation mode of the priority indoor unit,  Akinori machine translation paras. 0033 and 0036, fig. 2); and
wherein the outdoor-unit controller being configured to control the outdoor unit (in the first prepress priority process, all the indoor units 20a-20e are determined to be nonpriority units and the operation mode for the indoor units is determined by the which indoor unit makes a first operation mode request, Akinori machine translation paras. 0040), the first indoor-unit controller and the second indoor-unit controller to operate under the synchronous control mode; (in the first prepress priority process, all the indoor units 20a-20e are determined to be nonpriority units and the operation mode for the indoor units is determined by the which indoor unit makes a first operation mode request, Akinori machine translation paras. 0040) according to the second selection signal (the First Prepress Priority Process is executed when the setting unit 37 does not set the priority indoor unit, Akinori machine translation para. 0039, fig. 2), wherein the operating mode conflict between the first and second indoor units is resolved as follows under the synchronous control mode (in the first prepress priority process, if any first indoor unit first selects cooling or heating mode, and any following indoor unit selects a different mode, the original mode is continued until complete, Akinori machine translation paras. 0041);
Akinori machine translation para. 0033), the mode conversion device comprising a conversion controller (setting part 37 may be set by the remote controls 22a-22e of the indoor units to set the priority indoor unit, Akinori machine translation para. 0033); the outdoor-unit controller being configured to control the conversion controller (setting unit 37 is part of the outdoor unit control unit 31, Akinori machine translation para. 0033) to operate under the asynchronous control mode according to the first selection signal (setting unit 37 may set a priority indoor unit so that the cooling or heating mode will be determined by the priority indoor unit, Akinori machine translation para. 0036, fig. 2);
the first indoor-unit controller being configured to send the mode conversion signal to the conversion controller (setting part 37 may be set by the remote controls 22a-22e of the indoor units to set the priority indoor unit, Akinori machine translation para. 0033);
if the second indoor unit is operating in a different mode than the first indoor unit, the conversion controller being configured to convert the operating mode of the mode conversion device according to the mode conversion signal (when a priority indoor unit is set by the setting unit 37 the other indoor units not set as the priority indoor unit are set by the control unit to operate in the operation mode of the priority indoor unit,  Akinori machine translation paras. 0033 and 0036, fig. 2); and
the first indoor-unit controller being configured to control the first indoor unit (indoor control parts 21a-21e control the indoor unit fan motors, expansion valves, and flaps etc. using a microcomputer and memory, Akinori machine translation para. 0029) to operate under the first operating mode (plurality of indoor units are controlled according to the operation mode of the priority indoor unit, Akinori machine translation para. 0005).
Akinori fails to disclose the outdoor unit controller configured to control under a synchronous control mode wherein an operating conflict is resolved as follows: 
the first indoor-unit controller sends a mode conversion signal to the outdoor unit controller,
the outdoor unit controller converts an operating mode of the outdoor unit according to the mode conversion signal,
when mode conversion of the outdoor unit is complete, the first indoor-unit controller (a) controls the first indoor unit to operate under a first operating mode and (b) sends parameters of the first operating mode to the second indoor-unit controller, and the second indoor unit-unit controller controls operation of the second indoor unit according to the parameters of the first operating mode.
Kim 6032, in the related field of operating methods for air conditioners, teaches the outdoor unit controller configured to control under a synchronous control mode (plurality of controllers connected to the plurality of indoor units and outdoor units, para. 0025, fig. 4b), wherein an operating conflict is resolved (if there is a change in the settings of any one of the controllers, the changed settings are sent and received to apply them to make the setting data of the indoor units and outdoor units have the same set values in all the controllers connected to the indoor units and the outdoor units, para. 0025, fig. 4b) as follows: the first indoor-unit controller (first remote controller RC1, fig. 4b) turns on the first indoor unit (if a setting of a predetermined indoor unit is changed the first remote controller RC1 transmits changed setting data to the predetermined indoor unit or indoor unit group and transmits the setting data to other connected controllers, paras. 0057-0059, fig. 4b) and sends a mode conversion signal to the outdoor unit 
the outdoor unit controller converts an operating mode of the outdoor unit (in fig. 4b the local controller LRC2 controls the third outdoor unit 03 and indoor units I31 to I33 only, para. 0053) according to the mode conversion signal (LRC2 transmits the setting data, para. 0057), 
when mode conversion of the outdoor unit is complete the first indoor unit controller (a) controls the first indoor unit to operate under the first operating mode and (b) sends parameters of the first operating mode to the second indoor-unit controller (if set value of an indoor unit is changed, the first remote controller RC1 controls the indoor units and outdoor units according to the control command and transmits setting data to the local controller LRC2 or the remote control R31, para. 0059, fig. 4b) and the second indoor-unit controller (remote control R31 is connected to indoor unit I31, fig. 4b) controls operation of the second indoor unit  according to the parameters of the first operating mode (setting data is transmitted by the remote control R31, para. 0057).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Akinori with the controller of Kim 6032 to provide when mode conversion of the outdoor unit is complete the first indoor unit controller (a) controls the first indoor unit to operate under the first operating mode and (b) sends parameters of the first operating mode to the second indoor-unit controller and the second indoor-unit controller controls operation of the second indoor unit according to the parameters of the first operating mode.  The motivation for doing so would have been to transmit the setting data of an indoor unit to the controllers of the other indoor units so that the other indoor units may be updated with Kim 6032, para. 0046-0051). 
Akinori fails to disclose wherein an operating conflict is resolved as follows: the first indoor-unit controller turns on an indoor-unit fan of the first indoor unit. 
Mundy, in the related field of air conditioning systems and control methods, teaches wherein an operating conflict is resolved (indoor controller 47 calculates and selects the operation mode, fig. 8) as follows: the first indoor-unit controller turns on an indoor-unit fan of the first indoor unit (after communicating with the outdoor controller, the indoor controller determines the indoor fan speed and communicates it to the variable speed indoor fan 42, fig. 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Akinori with the system of Mundy to provide wherein an operating conflict is resolved as follows: the first indoor-unit controller turns on an indoor-unit fan of the first indoor unit.  The motivation for doing so would have been to use the indoor controller to control the indoor fan to improve comfort and reduce energy usage (Mundy, para. 0019-0020, fig. 8).
Akinori fails to disclose the first indoor unit controller configured to send parameters of the first operating mode to the second indoor-unit controller, when the mode conversion of the mode conversion device is complete.
Kim 6032, in the related field of operating methods for air conditioners, teaches the first indoor unit controller configured to send parameters of the first operating mode to the second indoor-unit controller (if a first remote controller changes the setting of an indoor unit, the controller transmits the setting data to other controllers, para. 0046) when the mode conversion of the mode conversion is complete (if set value of an indoor unit is changed the local controller Akinori with the controller of Kim 6032 to provide the first indoor unit controller configured to send parameters of the first operating mode to the second indoor-unit controller when conversion is complete.  The motivation for doing so would have been to transmit the setting data of an indoor unit to the controllers of the other indoor units so that the other indoor units may be updated with the setting data to match the first indoor unit when a user changes the setting data (Kim 6032, paras. 0046-0051)..
However, Akinori fails to disclose the outdoor-unit controller being configured to control the conversion controller to operate under the synchronous control mode according to the second selection signal.
Mundy, in the related field of air conditioning systems and control methods, teaches the outdoor-unit controller being configured to control the conversion controller (reversing valve is based on heating or cooling demand from indoor controller 47, para. 0040, fig. 8) to operate under the synchronous control mode according to the second selection signal (indoor controller sends operation mode to outdoor controller and outdoor controller 32 controls reversing valve based on mode selection, fig. 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Akinori with the system of Mundy to provide the outdoor-unit controller being configured to control the conversion controller to operate under the synchronous control mode according to the second selection signal.  The motivation for doing so would have been to use the outdoor controller to control a valve to change the heating or cooling mode after the indoor controller determines that the air Mundy, para. 0041, para. 0040-0070).
Akinori fails to discloses:
(i) wherein the outdoor unit comprises an outdoor-unit liquid pipe, a first gas pipe configured to transfer low-pressure gaseous refrigerant and a second gas pipe configured to transfer high-pressure gaseous refrigerant; 
the mode conversion device comprises an outdoor-unit liquid pipe port, a first gas pipe port, a second gas pipe port, a first indoor-unit liquid pipe port, a second indoor-unit liquid pipe port, a third indoor-unit liquid pipe port, a first indoor-unit gas pipe port, a second indoor-unit gas pipe port, a third indoor-unit gas pipe port, and multiple solenoid valves configured to operate by instruction of the conversion controller;
the first indoor unit comprises a first indoor-unit liquid pipe and a first indoor-unit gas pipe, the second indoor unit comprises a second indoor-unit liquid pipe and a second indoor-unit gas pipe, the third indoor unit comprises a third indoor-unit liquid pipe and a third indoor-unit gas pipe;
 the outdoor-unit liquid pipe is connected to the outdoor-unit liquid pipe port, the first gas pipe is connected to the first gas pipe port, and the second gas pipe is connected to the second gas pipe port;
the first indoor-unit liquid pipe port is connected to the first indoor-unit liquid pipe, the second indoor-unit liquid pipe port is connected to the second indoor-unit liquid pipe, the third indoor-unit liquid pipe port is connected to the third indoor-unit liquid pipe, the first indoor-unit gas pipe port is connected to the first indoor-unit gas pipe, the second indoor-unit gas pipe port is 
the first indoor-unit liquid pipe is connected with the second indoor-unit liquid pipe, the first indoor-unit gas pipe is connected with the second indoor-unit gas pipe, the first indoor unit and the second indoor unit is combined to be an indoor-unit assembly;
each of the multiple valves is provided between each indoor-unit gas pipe and the first gas pipe port or the second gas pipe port, and configured to selectively connect or disconnect refrigerant communication between each indoor-unit gas pipe and the first gas pipe port or the second gas pipe port;
the indoor-unit assembly and the third indoor unit are configured to operate under different operating modes through connection and disconnection of the multiple solenoid valves.
(ii) wherein parameters of the first operating mode comprise a set temperature and a fan speed.


    PNG
    media_image1.png
    893
    816
    media_image1.png
    Greyscale

Annotated view of Fig. 2 of Lee

As to (i), Lee, in the related field of multi-room air conditioning systems, teaches wherein the outdoor unit (10, annotated view of fig. 2) comprises an outdoor-unit liquid pipe (liquid tube 182, annotated view of fig. 2) and a first gas pipe (low pressure gas tube, 183, annotated view of fig. 2) configured to transfer low-pressure gaseous refrigerant and a second gas pipe (high pressure gas tube, 181, annotated view of fig. 2) configured to transfer high-pressure gaseous refrigerant;
the mode conversion device (20, 30, Annotated view of fig. 2) comprises an outdoor-unit liquid pipe port (where the liquid tube 182 meets the mode conversion device 20, 30, Annotated view of fig. 2), a first gas pipe port (where the low pressure gas tube meets the mode conversion device 20, 30, Annotated view of fig. 2), a second gas pipe port (where the high pressure gas tube 181 meets the mode conversion device 20, 30, Annotated view of fig. 2), a first indoor-unit liquid pipe port (where the indoor liquid tube 515 meets the mode conversion device 20, 30, Annotated view of fig. 2), a second indoor-unit liquid pipe port (where the indoor liquid tube (no reference number) from the indoor unit 54 (or any one of the indoor units 52-57) meets the mode conversion device 20, 30, Annotated view of fig. 2), a third indoor-unit liquid pipe port (where the indoor liquid tube (no reference number) from the indoor unit 55 (or any one of the indoor units 52-57) meets the mode conversion device 20, 30, Annotated view of fig. 2), a first indoor-unit gas pipe port (where the indoor gas tube 514 meets the mode conversion device 20, 30, Annotated view of fig. 2), a second indoor-unit gas pipe port (where the indoor gas tube (no reference number) from the indoor unit 54 (or any one of the indoor units 52-57) meets the mode conversion device 20, 30, Annotated view of fig. 2), a third indoor-unit gas pipe port (where the indoor gas tube (no reference number) from the indoor unit 55 (or any one of the indoor units 52-57) meets the mode conversion device 20, 30, Annotated view of fig. 2), and multiple valves (321, 322, 331, 332, Annotated view of fig. 2) configured to operate by instruction of the conversion controller;
the first indoor unit (51, Annotated view of fig. 2) comprises a first indoor-unit liquid pipe (indoor liquid tube, 514, Annotated view of fig. 2) and a first indoor-unit gas pipe (indoor gas tube, 515, Annotated view of fig. 2), the second indoor unit (54 (or any one of the indoor units 52-57), Annotated view of fig. 2) comprises a second indoor-unit liquid pipe (indoor liquid tube from the indoor unit 54 (or any one of the indoor units 52-57), Annotated view of fig. 2) and a second indoor-unit gas pipe (indoor gas tube from the indoor unit 54 (or any one of the indoor units 52-57), Annotated view of fig. 2), the third indoor unit (55 or any one of the indoor units 52-57, Annotated view of fig. 2) comprises a third indoor-unit liquid pipe (indoor liquid tube from the indoor unit 55 (or any one of the indoor units 52-57), Annotated view of fig. 2)  and a third indoor-unit gas pipe (indoor gas tube from the indoor unit 55 (or any one of the indoor units 52-57), Annotated view of fig. 2);
the outdoor-unit liquid pipe (liquid tube, 182, Annotated view of fig. 2), is connected to the outdoor-unit liquid pipe port (Annotated view of fig. 2), the first gas pipe (low pressure gas tube, 183, Annotated view of fig. 2) is connected to the first gas pipe port (Annotated view of fig. 2), the second gas pipe (high pressure gas tube, 181, Annotated view of fig. 2) is connected to the second gas pipe port (Annotated view of fig. 2);
the first indoor-unit liquid pipe port (Annotated view of fig. 2) is connected to the first indoor-unit liquid pipe (indoor liquid tube, 515, Annotated view of fig. 2), the second indoor-unit liquid pipe port (Annotated view of fig. 2) is connected to the second indoor-unit liquid pipe (Annotated view of fig. 2), the third indoor-unit liquid pipe port (Annotated view of fig. 2) is connected to the third indoor-unit liquid pipe (Annotated view of fig. 2), the first indoor-unit gas pipe port (Annotated view of fig. 2) is connected to the first indoor-unit gas pipe (indoor gas tube, 514, Annotated view of fig. 2), the second indoor-unit gas pipe port (Annotated view of fig. 2) is connected to the second indoor-unit gas pipe (Annotated view of fig. 2), the third indoor-unit gas pipe port (Annotated view of fig. 2) is connected to the third indoor-unit gas pipe (Annotated view of fig. 2);
the first indoor-unit liquid pipe (indoor liquid tube, 515, Annotated view of fig. 2) is connected with the second indoor-unit liquid pipe (Annotated view of fig. 2), the first indoor-unit gas pipe (indoor gas tube, 514, Annotated view of fig. 2) is connected with the second indoor-unit gas pipe (Annotated view of fig. 2), the first indoor unit (51, Annotated view of fig. 2) and the second indoor unit (54, Annotated view of fig. 2) is combined to be an indoor-unit assembly;
each of the multiple valves (321, 322, 331, 332, Annotated view of fig. 2) is provided between each indoor-unit gas pipe (indoor gas tube, 514, Annotated view of fig. 2) and the first gas pipe port (Annotated view of fig. 2) or the second gas pipe port (Annotated view of fig. 2), and configured to selectively connect or disconnect refrigerant communication between each indoor-unit gas pipe (indoor gas tube, 514, Annotated view of fig. 2) and the first gas pipe port or the second gas pipe port (see at least paras. [0034]-[0036]);
the indoor-unit assembly and the third indoor unit (55 (or any one of the indoor units 52-57), Annotated view of fig. 2) are configured to operate under different operating modes through connection and disconnection of the multiple valves (para. [0030]; wherein the first to third indoor units 51 to 53 may independently perform a cooling or heating operation.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Akinori with the system of Lee to provide wherein a third indoor-unit liquid pipe port, a first indoor-unit gas pipe port, a second indoor-unit gas pipe port, a third indoor-unit gas pipe port, and multiple solenoid valves configured to operate by instruction of the conversion controller; the first indoor unit comprises a first indoor-unit liquid pipe and a first indoor-unit gas pipe, the second indoor unit comprises a second indoor-unit liquid pipe and a second indoor-unit gas pipe, the third indoor unit comprises a third indoor-unit liquid pipe and a third indoor-unit gas pipe; the outdoor-unit liquid pipe is connected to the outdoor-unit liquid pipe port, the first gas pipe is connected to the first gas pipe port, the second gas pipe is connected to the second gas pipe port; the first indoor-unit liquid pipe port is connected to the first indoor-unit liquid pipe, the second indoor-unit liquid pipe port is connected to the second indoor-unit liquid pipe, the third indoor-unit liquid pipe port is connected to the third indoor-unit liquid pipe, the first indoor-unit gas pipe port is connected to the first indoor-unit gas pipe, the second indoor-unit gas pipe port is connected to the second indoor-unit gas pipe, the third indoor-unit gas pipe port is connected to the third indoor-unit gas pipe; the first indoor-unit liquid pipe is connected with the second indoor-unit liquid pipe, the first indoor-unit gas pipe is connected with the second indoor-unit gas pipe, the first indoor unit and the second indoor unit is combined to be an indoor-unit assembly; each of the multiple solenoid valves is provided between each indoor-unit gas pipe and the first gas pipe port or the second gas pipe port, and configured to selectively connect or disconnect refrigerant communication between each indoor-unit gas pipe and the first gas pipe port or the second gas pipe port; the indoor-unit assembly and the third indoor unit are configured to operate under different operating modes through connection and disconnection of the multiple solenoid valves. The motivation for doing Lee, abstract, para. [0005]).
As to (ii), Kim 6032, in the related field of operating methods for air conditioners, teaches wherein parameters of the first operating mode (if a first remote controller changes the setting of an indoor unit, the controller transmits the setting data to other controllers, para. 0046) comprise a set temperature (set temperature of indoor unit may be varied by remote controller RC1, para. 0041, para. 0041) and a fan speed (if remote controller RC1 varies air volume of the fifth indoor unit, the setting data is sent to remote controller R22, para. 0047).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Akinori as modified with the controller of Kim 6032 to provide wherein parameters of the first operating mode comprise a set temperature and a fan speed.  The motivation for doing so would have been to transmit the setting data of an indoor unit to the controllers of the other indoor units so that the other indoor units may be updated with the setting data to match the first indoor unit when a user changes the setting data (Kim 6032, paras. 0046-0051).

In regards to claim 7, modified Akinori discloses the multi-unit air conditioning system of claim 1, but fails to disclose wherein the first indoor unit comprises an indicator; and
the first indoor-unit controller is configured to turn on the indicator if the second indoor unit is operating in a different mode than the first indoor unit. 
Kim6032, in the related field of operating methods for air conditioners, teaches wherein the first indoor unit comprises an indicator (remote control R connected to an indoor unit to display the operating state of the indoor unit, para. 0028); and the first indoor-unit controller is Akinori as modified with the controller of Kim 6032 to provide wherein the first indoor unit comprises an indicator; and the first indoor-unit controller is configured to turn on the indicator if the second indoor unit is operating in a different mode than the first indoor unit.  The motivation for doing so would have been to display the operating states of the indoor units (Kim 6032, para. 0091) and thereby inform a user of system conditions.

In regards to claim 14, modified Akinori discloses the multi-unit air conditioning system of claim 1, 
wherein according to the cooling priority solution (i.e. cooling operation), when one of the indoor units (20a-20e, fig. 1) needs to operate under cooling mode, the outdoor-unit controller (31, fig. 2) controls the outdoor unit (30, fig. 1) to operate under the cooling mode immediately, and controls the other indoor-unit controllers (21a-21e, fig. 2) to turn off the other indoor units (20a-20e, fig. 1) operating under different operating mode(see at least para. [0036]; as evidenced by Miyazaki (see at least col. 1, lines 19-27), Miyazaki discloses that “since the multi air conditioner has only one outdoor unit, each indoor unit cannot run in a different operation mode”. Therefore, when operating in the cooling priority solution, the heating priority solution, or the turned-on-most priority solution, the indoor units operating under different operation mode would have to be turned off.)
(see at least para. [0036]; as evidenced by Miyazaki (see at least col. 1, lines 19-27), Miyazaki discloses that “since the multi air conditioner has only one outdoor unit, each indoor unit cannot run in a different operation mode”. Therefore, when operating in the cooling priority solution, the heating priority solution, or the turned-on-most priority solution, the indoor units operating under different operation mode would have to be turned off.)
wherein according to the turned-on-most priority solution, the outdoor-unit controller uses operating mode under which most of the indoor units operate as the priority operating mode, and controls the other indoor-unit controllers to turn off the other indoor units operating under different operating mode(see at least para. [0036]; as evidenced by Miyazaki (see at least col. 1, lines 19-27), Miyazaki discloses that “since the multi air conditioner has only one outdoor unit, each indoor unit cannot run in a different operation mode”. Therefore, when operating in the cooling priority solution, the heating priority solution, or the turned-on-most priority solution, the indoor units operating under different operation mode would have to be turned off.)

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akinori, in view of Kim 6032, in view of Mundy and Lee, and further in view of US 5,207,070 to Miyazaki (hereinafter referred to as Miyazaki.
In regards to claim 2, modified Akinori discloses the multi-unit air conditioning system of claim 1, but fails to disclose wherein the outdoor-unit controller is configured to send a first complete signal to the first indoor-unit controller when the mode conversion of the outdoor unit is complete; and the first indoor-unit controller is configured to determine that the mode conversion of the outdoor unit is complete according to the first complete signal.  
Miyazaki, in the related field of air conditioners having a single outdoor unit and a plurality of indoor units, teaches wherein the outdoor-unit controller is configured to send a first complete signal to the first indoor-unit controller when the mode conversion of the outdoor unit is complete (outdoor controller 13 receives operation mode selection signals from the indoor controllers 12a, 12b, and 12c, determines the indoor unit having the highest priority, switches the four way valve 2 to match the determined operation mode and opens the pair of valves corresponding to the determined indoor unit, and sends an operation permission signal to the determined indoor controller, col. 4, lines 29-44, fig. 6); and 
the first indoor-unit controller is configured to determine that the mode conversion of the outdoor unit is complete according to the first complete signal (operation permission signal is sent from the outdoor controller 13 to the indoor controller 12 and the indoor controller 12a outputs a display command signal to display “RUN" on the display area 20a of the remote controller 15a in step 55, col. 7, lines 49-54, figs. 6 and 7).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Akinori as modified with the system of Miyazaki to provide wherein the outdoor-unit controller is configured to send a first complete signal to the first indoor-unit controller when the mode conversion of the outdoor unit is complete; and the first indoor-unit controller is configured to determine that the mode conversion of the outdoor 

In regards to claim 5, modified Akinori discloses the multi-unit air conditioning system of claim 1, but fails to disclose wherein the outdoor-unit controller is configured to send a first complete signal to the first indoor controller when the mode conversion of the outdoor unit is complete; wherein the conversion controller is configured to send a second complete signal to the first indoor-unit controller, when the mode conversion of the mode conversion device is complete; and the first indoor-unit controller is configured to determine that the mode conversion of the outdoor unit and the mode conversion device is complete according to the first complete signal and the second complete signal. 
Kim 6032, in the related field of operating methods for air conditioners, teaches wherein the outdoor-unit controller is configured to send a first complete signal to the first indoor controller when the mode conversion of the outdoor unit is complete (if set value of an indoor unit is changed the local controller transmits a control command to the corresponding indoor unit and outdoor unit and transmits the changed setting data to the first remote controller RC1, para. 0040).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Akinori as modified with the controller of Kim 6032 to provide wherein the outdoor-unit controller is configured to send a first complete signal to the first indoor controller when the mode conversion of the outdoor unit is complete.  The motivation for doing so would have been to transmit the setting data of an indoor unit to the 
Miyazaki, in the related field of air conditioners having a single outdoor unit and a plurality of indoor units, teaches a first complete signal (outdoor controller 13 opens the pair of valves corresponding to the determined indoor unit, col. 4, lines 29-40); wherein the conversion controller is configured to send a second complete signal to the first indoor-unit controller when the mode conversion of the mode conversion device is complete (outdoor controller 13 receives operation mode selection signals from the indoor controllers 12a, 12b, and 12c, determines the indoor unit having the highest priority, switches the four way valve 2 to match the determined operation mode and opens the pair of valves corresponding to the determined indoor unit, and sends an operation permission signal to the determined indoor controller, col. 4, lines 29-44, fig. 6); and 
the first indoor-unit controller is configured to determine that the mode conversion of the outdoor unit is complete according to the first complete signal and the second complete signal (operation permission signal is sent from the outdoor controller 13 to the indoor controller 12a and the indoor controller 12a outputs a display command signal to display “RUN" on the display area 20a of the remote controller 15a in step 55, col. 7, lines 49-54, figs. 6 and 7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Akinori as modified with the system of Miyazaki to provide wherein the conversion controller is configured to send a second complete signal to the first indoor-unit controller, when the mode conversion of the mode conversion device is complete; and the first indoor-unit controller is configured to determine that the mode conversion of the outdoor unit Miyazaki, col. 8, line 49 – col. 9, line 8).

Response to Arguments
Applicant's arguments filed on 01/14/2021 (see pp. 9-11) have been fully considered but they are not persuasive. 
In regards to applicant’s arguments (see p. 10) that 
“the following features that are not taught or suggested by the cited references, alone or in combination:
wherein the selector being configured to choose asynchronous control mode according to an user instruction, and send a first selection signal, or configured to choose synchronous control mode according to the user instruction, and send a second selection signal;
the first indoor-unit liquid pipe is connected with the second indoor-unit liquid pipe, the first indoor-unit gas pipe is connected with the second indoor-unit gas pipe, the first indoor unit and the second indoor unit is combined to be an indoor-unit assembly”, 

the examiner respectfully disagrees. As discussed above, using the DIP switch or the remote controller 22a, 22b, 22c, 22d, and 22e, the user would be able to choose the asynchronous control mode or the synchronous control mode. 

In regards to applicant’s arguments (see p. 10) regarding 
“wherein the parameters of the first operating mode comprise a set temperature and a fan speed”, 


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763